      Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 1 of 51 PageID: 1




Tomas Espinosa, Esq.
Att. Id. No. 025691985
8324 Kennedy Blvd. 2nd Floor
North Bergen, NJ 07047
Tel: (201)223-1803/ Fax: (201) 223-1893
E-MAIL: te@lawespinosa.com
Attorney for Plaintiffs

 Mustufa T. Kachwalla, Debra Kachwalla, individually
 and as their guardians ad litem of Anjali Kachwalla,        UNITED STATES DISTRICT COURT
 Cassidy Kachwalla, Zachary Kachwalla,
 and Bryce T. Czech,                                         FOR THE DISTRICT OF NEW JERSEY
                                Plaintiffs
 v.                                                              NEWARK VICINAGE

 Township of Edison, Edison Police Department,
 Daniel Hansson, individually and his capacity as                CIVIL ACTION No.
 Detective of Edison Police Department,
 Special Crime Unit Officers Palko and Officer
 Palatella, individually and his capacity as Detectives of
 Edison Police Department,
 D/Stg. Brian Mieczkowski,
 Det. Christopher Sorber,
 Det. Mike Michalski,
 Det. Charles Zundel,
 Det. Loren Long,
 Det. Fred Brown,
 Det. Robert Ellmyer,
 Det. Tim Hutson,                                                 COMPLAINT
 Det. Sgt. Ray Powers,
 Plt. Joe Bench of the Edison Police Department,
 Woodbridge Police Department,
 John Does A 1-5 fictitious individuals
 Members of the Edison and/or Woodbridge Police
 Officers whether male or female;
 John Does B 1-10, fictitious individuals
 Members of the Edison and/or Woodbridge
 Department in supervisory capacities whether male or
 female;
 John Does C 1-10, any member who has supervisory
 capacity on the police that is a member of the Town
 Council Commissioner or the Town or in any
 legislative body for the passing of ordinances and
 regulations of the Police Department of Edison and/or
 Woodbridge or the adoption of state guidelines for the
 conduct of police officers;
                                 Defendants
                                            Page 1 of 51
  Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 2 of 51 PageID: 2




                                         JURISDICTION

1. This action is brought pursuant to 42 U.S.C. Section 1983 and in accordance with the

   First, Fourth and Fourteenth Amendments of the Constitution of the United States of

   America. Jurisdiction is conferred under 28 U.S.C. Section 1331, Section 1343(3), and

   28 U.S.C. Section 1367.

                                 PARTIES

2. Plaintiffs Mustufa T. Kachwalla, Debra Kachwalla individually and as guardian litem of

   Anjali Kachwalla, Cassidy Kachwalla, Zachary Kachwalla, and Bryce T. Czech, residing

   at 11 N. Pennsylvania Avenue, Colonia, NJ 07067 are and were, at all times herein

   relevant, are citizens of the United States and residents of the State of New Jersey.

3. Defendant Township of Edison is a municipality of the State of New Jersey under the

   laws of the State of New Jersey located at Edison Municipal Complex, 100 Municipal

   Blvd., Edison, NJ 08817.

4. Defendant Woodbridge Township is a municipality of the State of New Jersey under the

   laws of the State of New Jersey located at 1 Main Street, Woodbridge, NJ 07095.

5. Defendant Edison Police Department with business address at Edison Municipal

   Complex, 100 Municipal Blvd., Edison, NJ 08817.

6. Defendant Woodbridge Township Police Department, with business address at 1 Main

   Street, Woodbridge, NJ 07095.

7. Defendant Daniel Hansson, individually and his capacity as Detective of Edison Police

   Department, with business address at Edison Municipal Complex, 100 Municipal Blvd.,

   Edison, NJ 08817.




                                       Page 2 of 51
  Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 3 of 51 PageID: 3




8. Defendant Officer Palko from Special Crime Unit Officer individually and his capacity as

   Detective of Edison Police Department with business address at Edison Municipal

   Complex, 100 Municipal Blvd., Edison, NJ 08817.

9. Defendant Officer Michael W. Palatella from Special Crime Unit Officer individually

   and his capacity as Detective of Edison Police Department, with business address at

   Edison Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.

10. Defendant Detective Sergeant Brian Mieczkowski, Edison Police Department, with

   business address at Edison Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.

11. Defendant Detective Christopher Sorber, Edison Police Department, with business

   address at Edison Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.

12. Defendant Detective Mike Michalski, Edison Police Department, with business address at

   Edison Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.

13. Defendant Detective Charles Zundel, Edison Police Department, with business address at

   Edison Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.

14. Defendant Detective Loren Long, Edison Police Department, with business address at

   Edison Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.

15. Defendant Detective Fred Brown, Edison Police Department, with business address at

   Edison Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.

16. Defendant Detective Robert Ellmyer, Edison Police Department, with business address at

   Edison Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.

17. Defendant Detective Tim Hutson, Edison Police Department, with business address at

   Edison Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.




                                     Page 3 of 51
   Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 4 of 51 PageID: 4




18. Defendant Police Lieutenant Joe Bench of the Edison Police Department, with business

   address at Edison Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.

19. Det. Sgt. Ray Powers of the Edison Police Department, with business address at Edison

   Municipal Complex, 100 Municipal Blvd., Edison, NJ 08817.

20. John Does A 1-5 fictitious individuals Members of the Edison and/or Woodbridge

   Township Police Officers whether male or female; John Does B 1-10, fictitious

   individuals Members of the Edison and/or Woodbridge Township Department in

   supervisory capacities to the defendants whether male or female;

21. John Does C 1-10, any person who has supervisory capacity on the police that is a

   member of the Town Council Commissioner or the Town or in any legislative body for

   the passing of ordinances and regulations of the Police Department of Edison and/or

   Woodbridge or the adoption of state guidelines for the conduct of police officers;

   including the Mayors of Edison Township and Woodbridge Township if applicable.

22. At all times relevant hereto, Defendants Township of Edison and Woodbridge Township

   are the employers the aforementioned Defendants are and were responsible for the

   training, supervision, and conduct of Defendants Police Lieutenant, Defendants Sergeant,

   Defendants Detectives and Defendants Police Officers, Chief of Police and John Doe A,

   B and C 1-10 with business address located at Edison Municipal Complex, 100

   Municipal Blvd., Edison, NJ 08817 and 1 Main Street, Woodbridge, NJ 07095.

23. All Defendants are named in their individual and official capacities.

                          FACTUAL ALLEGATIONS

24. On October 2, 2019 Defendant Detective Daniel Hansson concluded an unrelated

   narcotics investigation by placing an individual under arrest, while Defendant Detective



                                       Page 4 of 51
   Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 5 of 51 PageID: 5




   Hansson was searching the individual’s cellphone, he discovered a conversation

   regarding purportedly illegal firearms in one of the cellphones of one of the persons

   arrested as a result of the narcotics investigation. The conversation took place via

   Facebook Messenger.

25. Defendant Detective Hansson took pictures of the conversation between the individual

   and the Plaintiff Bryce T. Czech, the conversation shows the interest of the individual in

   buying firearms from the Plaintiff Bryce T. Czech. There were photographs of four

   firearms in the Facebook messenger conversation and there was a commentary that a

   revolver being “hot” and Defendant Detective Hansson had stated that based on the

   experience of Defendant Detective Hansson, it meant that the revolver had been used in

   criminal activity in the past, and as per the messenger conversation, the Plaintiff Bryce T.

   Czech indicated that he had to move the guns quickly and gave prices for them.

26. Defendant Detective Hansson indicated that he identified Plaintiff Bryce T. Czech and

   his current address being 11 N. Pennsylvania Avenue, Colonia, NJ 07067, Defendant

   Detective Hansson confirmed using a DMV photo and the individual under arrest also

   confirmed that Plaintiff Bryce T. Czech lived at that address.

27. Plaintiff Bryce T. Czech does not and did not possess a valid driver's license and he has

   never driven in the State of New Jersey.

28. Plaintiff Bryce T. Czech is not the owner of the property where he resides 11 N.

   Pennsylvania Avenue, Colonia, NJ, but such property.

29. Plaintiffs Mustufa Kachwalla and Debra Kachwalla owned the property located at 11 N.

   Pennsylvania Avenue, Colonia, NJ, and had occupied it as their family residence since

   1996 that with their children Zachary Kachwalla, Cassidy Kachwalla, and Anjali



                                       Page 5 of 51
   Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 6 of 51 PageID: 6




   Kachwalla had resided in it without interruption. The Kachwalla family has been long

   residents of Colonia and Mustufa has been business owners for more than 23 years at

   several locations in the state such as Moose’s Tavern, Tinton Falls Realty, LLC, Manjali

   Incorporate, Kaza Properties, etc… among others.

30. Plaintiff Bryce T. Czech has come temporarily to plaintiffs’ Kachwalla’s house because

   he is the nephew of Plaintiff Debra Kachwalla but residing since early youth in Ohio.

31. The property located at 11 N. Pennsylvania Avenue, Colonia, NJ does not belong to

   Plaintiff Bryce T. Czech and although he had come to temporarily reside in it, the house

   is the premises where Plaintiffs the Kachwalla family have a clear expectation of privacy

   not only in respect to the house but also to their belonging and contents.

32. Plaintiff Bryce T. Czech had such expectations of privacy also to the extent of his

   belongings and the space occupied by him in the premises of 11 N. Pennsylvania Avenue,

   Colonia, NJ was his personal space. However, the Kachwalla family had the reasonable

   expectation of privacy for their home at all times and even on the date of the incident of

   October 3, 2019.

33. Defendant Detective Hansson contacted Assistant Prosecutor Chris Fusick and provided

   the details of his findings, also advised that he intended to apply for a telephonic search

   warrant.

34. Judge Patrick Bradshaw from Middlesex County Superior Court of New Jersey was

   contacted at 00:01 hours on 10/03/2019 on the basis of the representation of Defendant

   Detective Hansson, Judge Bradshaw found probable cause and issued a no-knock search

   warrant based on the representations made by defendant Detective Hansson as per the

   details and findings provided by Defendant Detective Hansson.



                                       Page 6 of 51
   Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 7 of 51 PageID: 7




35. There was no reference on the incident report of October 3, 2019 of who owned the

   house located at 11 N. Pennsylvania Avenue, Colonia, NJ, nor of the persons living in it

   and the relationship with the owner or occupier, in sum, there was no preliminary

   investigation about the property and the persons living in it done by defendant Detective

   Hansson and there was no reference to such an investigation and its results that were

   presented to Judge Bradshaw about who owned and lived in the house and /or about the

   name and background of the occupiers. There was only the confirmation of DVM photo

   (not a driver license), the Edison Police Department Report Narrative on October 2, 2019

   of Defendant Detective Hansson stated that the arrestee confirmed was indeed plaintiff

   Bryce Czech and that plaintiff Bryce Czech currently lived at that address, but there was

   no police investigation about the location, occupiers, owner, etc… while the report states

   that Detective Hansson requested SCU Officers Palko and Palatella to respond to the

   address and SCU Officers Palko and Palatella maintained surveillance on the residence

   while Detective Hansson continued investigating. There was not a single report from

   SCU Officers Palko and Palatella about that surveillance on the 11 N. Pennsylvania

   Avenue, Colonia, NJ property, neither by Defendant Detective Hansson nor by any other

   police officers assigned to it.

36. On October 3, 2019, Plaintiffs were sleeping in their residential house located at 11 N.

   Pennsylvania Avenue, Colonia, NJ.

37. On October 3, 2019 at 12:15 AM Detective Daniel Hansson obtained the telephonic

   search warrant granted and issued by Judge Patrick J. Bradshaw, J.S.C.. The search

   warrant was issued a no knock search warrant based on the evidence provided by

   defendant Detective Daniel Hansson.



                                       Page 7 of 51
   Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 8 of 51 PageID: 8




38. After obtaining the warrant detectives from Edison Police Department and Woodbridge

   Police Department went to the plaintiffs’ house where plaintiff Bryce T. Czech was

   residing, and after an execution plan was drafted and discussed to execute the search

   warrant on the house located at 11 N. Pennsylvania Avenue, Colonia, NJ.

39. Plaintiffs, the Kachwalla’s family house front door of 11 N. Pennsylvania Avenue,

   Colonia, NJ was breached, and only after the breaking in was made the defendants’

   detectives made their announcement as police officers and plaintiffs’ entire house was

   cleared and all occupants of the Kachwalla’s family were detained with handcuffed even

   two minors Zachary and Anjali Kachwalla in order for the house to be searched. The

   Kachwalla family were not the persons for which the no-knock search warrant was

   obtained, the Kachwalla Family were detained in what in effect was arrests with clear

   indication that they were not free to leave, while the house was searched, the entire house

   was ransacked and damages to the property was done by the defendants.

40. Defendants searched on the plaintiffs’ house interior and exterior, including but not

   limited to plaintiffs Mustufa and Debra’s bedroom, Cassidy’s bedroom, Anjali’s

   bedroom, Zachary’s bedroom, Bryce’s bedroom, laundry room, attic, shed, Plaintiff

   Mustufa Kachwalla’s Dodge’s truck, it searched on Mr. Mustufa wallet and removed also

   Mr. Kachwalla’s firearm ID card and/or permit.

41. Defendants also searched and touched private parts of Plaintiff Zachary in his bedroom

   while he was a minor, without his consent and without the presence of the plaintiffs

   Mustufa and Debra Kachwalla. Plaintiff Zachary was in his boxers and he told the

   defendants if “they like to feel young boys”, he felt humiliated and violated of his private

   parts, intimidated by the improper touch made by the defendants.



                                       Page 8 of 51
   Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 9 of 51 PageID: 9




42. Plaintiffs the Kachwalla’s family were subjected to de facto arrests and their privacy was

   violated by these defendants' police officers invasion of their enclosure and exposure of

   their private belongings.

43. Plaintiff Bryce T. Czech was located in a downstairs bedroom at the premises located at

   11 N. Pennsylvania Avenue, Colonia, NJ. Plaintiff Bryce T. Czech had neither control

   nor ownership of the house, Bryce T. Czech had no permission to access without the

   express consent of each of the members of the Kachwalla family their own bedrooms,

   and that the other areas of the house.

44. On October 3, 2019 after the search warrant was being executed at the premises 11 N.

   Pennsylvania Avenue, Colonia, NJ., plaintiff Bryce T. Czech stated that he did not have

   those guns there. Plaintiff Bryce was slapped in his face by one of the defendants’

   detectives. He advised the defendants and according to the police report that he did not

   possess the firearms and that he was trying to set someone up for a robbery.

45. After the search was made the firearms that were in Bryce Czech’s Facebook messenger

   which were the cause of the obtaining of the search warrant by defendant Det. Hansson

   was not located at 11 N. Pennsylvania Avenue, Colonia, NJ 07067.

46. Defendants’ police officers, detectives and/or sergeant did find three firearms, but they

   were in a safe box in plaintiff Mustufa Kachwalla’s bedroom, the firearms were seized

   with the execution of TERPO 1225, XTR 2019 000001 by the Woodbridge Police

   Department.

47. The firearms obtained at plaintiffs’ house by the defendants were plaintiffs Mustufa

   Kachwalla registered and with permits firearm that belonged solely to plaintiff Mustufa

   Kachwalla, contrary to the police statement, the weapons were locked in the safe box and



                                       Page 9 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 10 of 51 PageID: 10




   Plaintiff Mustufa Kachwalla was requested to open it so the defendants detectives could

   search on it. There was no search warrant directed at Mustufa Kachwalla, nor a search

   warrant issued to search his belonging or the safebox. The defendants detectives and/or

   police officers did not request his consent but ordered him to open the safe box. The

   firearms of plaintiff Mustufa Kachwalla did not correspond to the messenger facebook

   exchange.

48. Defendants incorrectly searched and seized the firearms that belong to plaintiff Mustufa

   Kachwalla on October 3, 2019.

49. The Middlesex County Prosecutor after an appearance before Judge Michael Toto, J.S.C.

   of the Superior Court of New Jersey recognized that, and issued an order dismissing and

   denied the TERPO and it was commanded to return back to plaintiff Mustufa Kachwalla

   his weapons. There were no illegal arms in the premises of 11 N. Pennsylvania Avenue,

   Colonia, NJ and the registered with permits firearms were in safety of a safe box when

   the police forced Plaintiff Mr. Kachwalla to open it and police took them. All of the

   firearms found in the safe box were unloaded.

50. All members of the Kachwalla’s family while the defendants' detectives and police

   officers were pointing guns on the family members two of them which were minors at the

   time were made to lay on the floor at gunpoint and, without any explanation of anything,

   plaintiffs were terrorized by the defendants’ actions.

51. The complete house was ransacked, doors were broken, the ceiling was broken, the cats

   ran out of the way because they were scared and were hiding for days after the incident of

   October 3, 2019.




                                      Page 10 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 11 of 51 PageID: 11




52. Each of the plaintiffs’ members of Kachwalla’s family due to the actions and omissions

   of the defendants have suffered and still are suffering of psychological injuries, suffering

   of panic attacks, anxiety, that anyone can break into the house at night and they be

   subjected to the false arrest and unconstitutional and unreasonable search and seizure.

53. Plaintiff Bryce T. Czech was taken arrested to the Edison Police headquarters by the

   defendants and he was interrogated by Defendants Detectives Daniel Hansson and Brian

   Mieczkowski about what happened on the 10/2/2019 Facebook messenger conversation,

   about the attempt of third party Adonis Williams to sell LSD and Plaintiff Czech went to

   say that he thought Mr. Williams was “scum” and therefore decided Plaintiff Bryce T.

   Czech was going to rob him. Plaintiff Bryce T. Czech sent photographs that Plaintiff

   Bryce T. Czech obtained from the internet of firearms on his phone to Mr. Williams,

   Plaintiff Bryce T. Czech stated to the interrogators (Defendants detective Daniel Hansson

   and Seargeant Brian Mieczkowski) that he offered to sell them to third party Adonis

   Williams. Plaintiff Bryce T. Czech stated that only did that to lure third-party Adonis

   Williams into a robbery.

54. Plaintiff Bryce T. Czech told the interrogator's defendants detectives Daniel Hansson and

   Brian Mieczkowski that he ultimately decided this was a bad idea and did not plan to

   follow through with this. Plaintiff Bryce T. Czech never met with Mr. Williams and no

   threat, nor commission of a crime was ever made against Mr. William or anyone. Also,

   according to the Edison Police Report Plaintiff Bryce T. Czech at the end of the interview

   of October 3, 2019, stated: “what else can I tell you but the truth”.

55. Plaintiff Bryce T. Czech was charged with 2C:5-2 Conspiracy to Commit Robbery by

   force. The charge was remanded as harassment charge against Mr. Adonis Williams to



                                      Page 11 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 12 of 51 PageID: 12




   the Edison Municipal Court, and then, transferred to Highland Park Municipal Court

   because the Plaintiffs have filed and given notices of tort claim act both to the

   Woodbridge Township and the Edison Township, including their respective police

   department, as well as, the police officers that are spelled out in the present complaint.

56. The charges were dismissed by the motion of the Highland Park Municipal Prosecutor

   because on the basis of the factual makeup of the reports and examination of the facts, the

   prosecutor could not prove that there was any harassment. The case had been dismissed.

57. Defendants used the photographs of the Facebook Messenger from Mr. Williams and

   Plaintiff Bryce T. Czech Facebook messenger in order to obtain the search warrant

   against plaintiff Bryce T. Czech and against the premises that did not belong to Mr.

   Czech but to the plaintiffs, Kachwalla’s Family and the extend of the Facebook

   messenger conversation was the following:

   Bryce Czech                                   Mr. Williams

   You wanna strap? An how much
   If you want one
   15$
   More than 3 10$

   Idk homie I’ll let you know an I
   Gotta get rid of these if you know anyone
   3 pistols pictures

   Lml
   Dirty?

   This is my baby but I need it gone
   it go for a lot more
   pistol picture
   How much for tht

   I mean it’d suck really
   bad but id let it go for
   220

                                      Page 12 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 13 of 51 PageID: 13




   Bryce Czech                                    Mr. Williams

   Thas not bad
   How much for both of
   em

   The revolver is dirty
   but it’s only 65 and the 9 120 an it’s clean
   asf
   Does the Uzi fire?

   Bro full auto
   Worrdddd
   How tf u get tht

   My boy gave me the
   fram for 100 and I
   bought the rest
   myself like the pin and
   trigger myself it didn’t
   even come with that
   clip I bought that too
   Have u fired
   And cleans it?
   Oh yea bro it’s a bit
   hard to aim and shit
   but dude it’s fund asf
   to shoot
   Worddd I’m interested
   Tho

   Just lemme know need
   gone ASAP shit it way
   to hot to keep in the
   crib I got 4 rn and have
   no clue what to do
   with them an I’ll let
   you know on that cid
   after 5


58. Plaintiff Bryce T. Czech while he was interrogated by the defendant, his testimony was

   that he never had possession of those three guns that were shown in the photographs

   taken by the Facebook Messenger conversation between him and Mr. Williams and he

                                     Page 13 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 14 of 51 PageID: 14




   indicated that he had taken them either from Google search or one from one of his

   friends, but that he did not have any firearm whatsoever.

59. Defendants Police Officers, Detectives and the Edison Police Department of New Jersey

   stated in their police reports that the arrested person (plaintiff Bryce T. Czech) had

   positive identification and stated in the Eidson Police Department, Record of Booking

   that VALID PHOTO LICENSE was used. Plaintiff Bryce T. Czech does and did not

   have a New Jersey Driver License at all nor from any other state.

60. The warrant issued on October 3, 2019, at 12:15 AM by Judge Patrick Bradshaw, J.S.C.

   only described the property of 11 N. Pennsylvania Avenue, Colonia, NJ 07067, being a

   single-family house with an attached garage on the left side of the front of the house. To

   the right of the garage is the front door. There is a storm door and a solid wood door to

   enter the house. There are three cameras mounted on the front of the house along with a

   Ring doorbell”, but the warrant was not issued against Mustufa T. Kachwalla. The

   warrant did not have when the execution would have to be made.




61. The Temporary Extreme Risk Protective Order of Woodbridge Municipal Court stated

   that Plaintiff Bryce T. Czech had a driver's license C97211038301012 of New Jersey,


                                      Page 14 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 15 of 51 PageID: 15




   with expiration on 01/2023 but does not state that such alleged license lists the

   Kachawalla’s residence. Plaintiff Bryce T. Czech did not and does not possess any

   driver's license and this was not provided during discovery either to confirm or not the

   identity of the plaintiff Bryce T. Czech by the defendants.

62. Defendants also indicated in their reports that plaintiff Bryce T. Czech had made a verbal

   admission to Edison Police Officer Det. Sgt. Mieczkowiski that he will commit robbery

   using firearms. There was no firearm, but pictures of internet firearms as per the Edison

   Police report. There were no brandships of any firearm recklessly used, displayed, but

   sent text messages with photos of various firearms obtained from internet pictures.

63. Furthermore, the Edison Police report stated that firearms were located in a safe which

   was unsecured and unable to be locked. This has been expressly denied by Plaintiff

   Mustufa Kachwalla, who in certification filed with the Highland Municipal Court in

   support of plaintiff Bryce T. Czech’s motion to dismiss stated that the defendants' police

   officers made him open the locked safe box where he kept locked his registered firearms.

64. The Superior Court through Judge Michael Toto, J.S.C. ruled that the firearms retrieved

   from plaintiff Mustufa Kachwalla were not in danger of misuse and ruled eliminating any

   impediment to be returned to plaintiff Mustufa Kachwalla.

65. None of the legal and registered firearms of plaintiff’s Mustufa Kachwalla correspond to

   the pictures retrieved by plaintiff Bryce T. Czech and obtained from the internet and

   described by Plaintiff Bryce T. Czech’s photos in the Facebook text messages to Mr.

   Williams.

66. Also, there was no conspiracy to commit robbery because there were no conspirators, you

   cannot conspire alone. There was no attempt of robbery by plaintiff Bryce T. Czech



                                      Page 15 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 16 of 51 PageID: 16




   because there was no act of robbery. There was no attempt of robbery because there were

   no acts to rob anyone on October 2, 2019 nor after.

67. Plaintiff Bryce T. Czech did not know that there were any firearms in the house, nor he

   had access to the firearms that were located in the safe box and as per plaintiff Mustufa

   Kachwalla’s statements, they were properly secured in the safe box in his bedroom prior

   and during to the incident October 3, 2019.

68. Judge Joseph Lombardi from Woodbridge Municipal Court issued a petition and

   commanded Mr. Kachwalla to appear at the Superior Court Criminal Part, Middlesex

   County, Room 501 on October 8, 2019 at 9:00 A.M.

69. Plaintiff Mustufa Kachwalla appeared before the Middlesex County on the matter of his

   arms and the claims of the state was dismissed on November 13, 2019 by the Honorable

   Michael Toto, J.S.C. and Judge Toto decided that the petition for final extreme risk

   protective order was denied. The court did not find by a preponderance of the evidence

   that respondent (plaintiff Mustufa Kachwalla) possession of his legally owned arms

   poses/possess a significant danger of bodily injury to himself/herself or others by

   purchasing or receiving firearms and/or ammunition. For further reasons, the order stated

   that the prosecutor withdrew the petition, and the petitioner (the state) asked the court to

   terminate the temporary order.

70. Plaintiff Mustufa Kachwalla testified through his attorney before Judge Michael Toto that

   the firearms in his possession were registered and with permits and that they were kept

   locked on the date of the execution of the search warrant of October 3, 2019 but the safe

   was opened by him as ordered by the Edison and Woodbridge Police Officers or

   Detectives that executed the search warrant. This command was obeyed as a consequence



                                      Page 16 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 17 of 51 PageID: 17




   of the invasion of police at Plaintiff’s Mustufa’s home breaking the door, turning off the

   surveillance cameras installed in the home, and not activating the body cameras that they

   were wearing in violation of the New Jersey Attorney General directives, all done at

   gunpoint.

71. Plaintiff Bryce T. Czech did not have any firearms, he was bluffing about them to a third

   person (Mr. Williams) and the plaintiff Bryce T. Czech never met with the third person

   (Mr. Williams), nor interchanged any firearms nor committed any of the charges that he

   had been charged with by the Edison Police Officers and Detectives. Plaintiff Bryce T.

   Czech had no possession of any firearms and he was never in possession of any firearms.

72. The plaintiff Bryce T. Czech’s statement to the Edison Police Department was that he

   never had possession of those guns described in the Facebook messenger, he used a

   picture from Google, another from a friend Facebook and a friend that has streamed it a

   long time ago, as per the Edison Police Department recorded interview of October 3,

   2019 at 4:11 A.M..

73. Plaintiff Bryce T. Czech described the three firearms in the Facebook text messages,

   he stated that he sent three different photos with three different guns, a shotgun, a

   revolver, and like a 9MM, one photo was straight from plaintiff’s friend that has

   sent it a long time ago, and the Uzi photo from Google that it took him a long time to

   find and the other one was from Facebook, one of his friends had it as a profile

   picture. Plaintiff Bryce T. Czech confirmed to the Edison defendants’ detectives on

   the interview of October 3, 2019 that the photographs were obtained from friends,

   Facebook, and Google and forwarded them to the guy.




                                      Page 17 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 18 of 51 PageID: 18




74. The Defendants Detective Daniel Hanssan obtained a search warrant by telephone, this

   was done as follows:

75. The officer in the report, Defendant detective Daniel Hanssan gave no identification of

   who owns the house. Defendant detective Daniel Hanssan did not investigate the names

   of the occupants of the house. There was nothing related to such investigation and the

   results.

76. While stating in the phone testimony on October 3, 2019 to obtain the warrant that

   Plaintiff Bryce T. Czech has no driving license and that the Dodge pick-up truck was

   under the name Plaintiff Bryce T. Czech’s uncle in order to include the garage of the

   house in the search, Defendant Detective Hansson did not offer any connection between

   the pick-up and any suspicions of its use or the garage use related to any alleged criminal

   activity. There was no document on discovery related to the criminal case of such

   investigation.

77. There were no investigation documents that there was an investigation on who occupied

   the house. There is not even the name of the plaintiffs Kachwalla’s family, except the

   name of Mustufa Kachwalla, identified as Asian (a term usually used for Chinese,

   Vietnamese, Thailandese, Japanese and Korean). This shows the dearth of investigation

   done.

78. The Defendant’s Detective Hansson’s report stated that he contacted two police officers

   that he assigned for surveillance of the house in Colonia, but there was no report of the

   surveillance produced, and no report of any conduct linking the house to any criminal

   activity or suspected criminal activity.




                                      Page 18 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 19 of 51 PageID: 19




79. In the phone conversation with the issuing Judge Bradshaw by which the warrant was

   obtained, Defendant Detective Hansson stated that he had the house on surveillance for

   narcotics activity. However, there was no examination of the persons living in it,

   Plaintiffs Mustufa Kachwalla, his wife Debra Kachwalla, Cassidy Kachwalla, Zachary

   Kachwalla, and Anjali Kachwalla and their criminal history and not showing of criminal

   records, narcotics records, or firearms possession. This was also valid for plaintiff Bryce

   T. Czech.

80. The telephone statement to Judge Bradshaw as well as the police report does not show

   any attempt of Defendant Detective Hansson and his group to obtain a controlled

   purchase of a firearm from Plaintiff Bryce T. Czech using the alleged contact Adonis

   Williams or any other person including a police officer.

81. While Judge Bradshaw in the phone conference or phone application for the warrant

   found probable cause for the issuance of the phone obtained warrant there was not

   explicit and specific detail finding of exigent circumstances that justified the issuing of a

   phone warrant nor was there any detailed explanation of exigent circumstances claimed

   for the issuance of the warrant

82. No language addresses exigent circumstances in the form of the warrant issued by Judge

   Bradshaw.

83. The warrant was a no-knock.

84. There was never expressed by Defendant Detective Hansson any particularized suspicion

   that a no-knock warrant was required to prevent the destruction of evidence. There was

   not a drug-related warrant but a weapons search warrant. Furthermore, there was no




                                       Page 19 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 20 of 51 PageID: 20




   articulation of “armed and dangerous use” and nothing of the criminal record that would

   articulate such reasons. These were not articulated by Defendant Detective Hansson.

85. There was no articulation for a non-knock warrant from the totality of the circumstances,

   based on text messages only without any corroboration.

86. There was nothing showing in the reports or conference that third party Adonis Williams

   had ever purchased firearms from Plaintiff Bryce T. Czech or that plaintiff Bryce T.

   Czech had sold to anyone ever any firearms.

87. No knock was obtained without being based on layout and persons occupying the

   premises.

88. There was no testimony by the defendant detective Hansson and no indication of the

   plaintiff’s Bryce T. Czech’s possibility of a violent response, nor based on the plaintiff

   Bryce T. Czech's prior criminal history.

89. There was no controlled buy that could be linked with any criminal history of the plaintiff

   Bryce T. Czech or any of the plaintiffs’ occupants of the plaintiffs’ Kachwalla’s house.

90. There was no articulated any reason based on the layout of the house for a no-knock

   warrant.

91. The warrant had not date for execution nor time for its execution, also the warrant

   describes the building to be searched but does not authorize the search of all persons in

   the plaintiffs’ house.

92. Nothing in the phone testimony for obtaining the search show any basis for a belief that

   all persons in the house might likely be engaging in criminal conduct.

93. There was no articulated reason based on the layout of the house for a no-knock warrant.




                                      Page 20 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 21 of 51 PageID: 21




94. The warrant had no date for execution nor time for its execution, also the warrant

   describes the exterior of the building to be searched but does not authorize the search on

   all persons in the house.

95. Nothing in the phone testimony for obtaining the search show any basis for a belief that

   all persons in the house night likely to be engaging in criminal conduct. There was no

   investigation to ascertain where in the house plaintiff Czech lived.

96. The warrant does not address the defendant with particularity that would make it not

   overbroad.

97. The warrant does not state that it can be executed at any time nor provide good cause for

   such provision.

98. There was no copy of the warrant provided to anyone of the occupant of the house, nor of

   the grounds taken nor was that left at the property when it was executed, nor after the

   execution.

99. The police disabled the surveillance cameras of the house, both inside and outside.

100.       No copy of the documents filed on the returning of the search warrant was ever provided

   on the discovery of the criminal case, there has not been the provision of the duplicate

   warrant with the time of the execution on it, as required by law.

101.       Defendants then assaulted Plaintiffs with unreasonable and excessive physical

   force, specifically by punching and kicking them and by pointing with firearms on their

   heads and forcing them to drop to the floor under arrest without probable cause.

102.       Plaintiff Bryce T. Czech was taken to police headquarters in Edison Township,

   processed, and released. The other plaintiffs were after the arrest not taken to the Edison

   Police headquarters but left at the house in shock.



                                       Page 21 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 22 of 51 PageID: 22




103.      Plaintiffs have sustained directly and proximately caused by the police officers,

   detectives, sergeant, special force units, lieutenants’ conduct causing bodily injuries as a

   result of Defendants unjustified assault and their use of excessive and unreasonable

   physical force on the plaintiffs, they had suffered public humiliation, psychological and

   emotional damages and the violation of their constitutional and civil rights.

104.      These injuries have required and still require medical attention.



                                          COUNT ONE

   UNREASONABLE SEARCH AND SEIZURE, IN VIOLATION OF BOTH THE

   4TH AMENDMENT OF THE U.S. CONSTITUTION AND SIMILAR

   PROVISIONS UNDER THE NEW JERSEY STATE CONSTITUTION

105.      The previous paragraphs are incorporated herein inclusively as if fully set forth.

106.      The defendants police officers' actions constitute unreasonable search and seizure

   both under the 4th Amendment of the United States Constitution and under Article 1,

   Section 7 of the New Jersey Constitution.

107.      The defendants police officers had no right to enter into the plaintiff Kachwalla’s

   family residence because there was no probable cause to execute a search warrant and the

   search warrant was obtained illegally and improper and there was no probable cause to

   the seizure by the defendants and the seizure of Mustufa Kachwalla’s firearms. Plaintiff

   Mustufa Kachwalla did not consent to the search of his safe box. All done at gunpoint.

   The defendants police officers lied in their report that the safe box was open and could

   not lock.




                                      Page 22 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 23 of 51 PageID: 23




108.      The defendants police officers were not authorized under the improper and illegal

   search warrant to investigate, destroy, broke into without announcement, ransacked the

   plaintiffs’ Kachwalla’s family residence located at 11 N. Pennsylvania Avenue, Colonia,

   NJ.

109.      The defendants police officers did a preventive spoliation of evidence by shutting

   the surveillance cameras in the premises in order to prevent a record of their conduct in

   carrying the search warrant and the arrests. This has the same effect as if they had erased

   the recordings.

110.      The defendants police officers intentionally or in complete disregard of their duty

   to have the body cameras on did not activate them, in violation of the New Jersey

   Attorney General directive and guidelines.

111.      Each and every plaintiff had a reasonable expectation on the property and

   premises that was searched and especially, in their respective bedrooms and on their

   belongings and possession.

112.      The defendants police officers had no reasonable indication that any other crime

   was afoot, nor even the means to investigate or ascertain if any crime has been committed

   or were about to be committed, the defendants failed to properly investigate causing

   damages to the plaintiffs.

113.      The defendants police officers had no right to seek for a search warrant and to

   execute any search warrant, the said search warrant was obtained improperly and without

   probable cause.

114.      The defendants had no right to take under illegal detention the plaintiffs since

   there was no probable cause for any arrest.



                                      Page 23 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 24 of 51 PageID: 24




115.        The defendants police officers arrested the plaintiff Bryce T. Czech and took him

   to the Edison Police Headquarters unreasonably, in violation of his constitutional rights

   and use excessive false, humiliating him, injuring the plaintiff both physically and

   psychologically for which the plaintiff had received and will continue to receive medical

   treatment for these injuries and the damages from them that were proximately caused by

   the wrongful action of the defendants. The same violation of constitutional rights of the

   other plaintiffs was perpetrated by the defendants' police officers against them.

116.        The defendants police officers acted, knowingly, purposely and/or without

   deliberate indifference to deprive the plaintiffs of their constitutional rights. As a result of

   the nature of the defendants’ conduct, plaintiffs are entitled to recover punitive damages,

   against each individual defendant.

WHEREFORE, Plaintiffs demand judgment against the defendants and John Does 1-5, on

this Count together with compensatory, consequential and punitive damages, attorney’s fees,

interest and costs of suit incurred, and for any such further relief as the court deems proper

and just.

                                   COUNT TWO

                   SECTION 1983 EXCESSIVE FORCE

117.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

118.        As a direct and proximate result of the above-referenced unlawful and malicious

119.        physical abuse of Plaintiffs by the defendants and John Does 1-5 committed under

   color of state law, Plaintiffs sustained bodily harm and were deprived of his rights to be

   secure in their person against unreasonable seizure of their person, in violation of the




                                        Page 24 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 25 of 51 PageID: 25




   Fourth and Fourteenth Amendments of the Constitution of the United States and U.S.C.

   Section 1983.

120.        As a direct and proximate cause of the malicious and outrageous conduct of

   Defendants as set forth above, Plaintiff suffered bodily and psychological injuries, mental

   distress, humiliation, psychological injuries, depression and anxiety, medical expenses

   and will suffer additional special damages in the future in an amount which cannot yet be

   determined.

WHEREFORE, Plaintiffs demand judgment against Defendants and John Does 1-5, on this

Count together with compensatory, consequential and punitive damages, attorney’s fees,

interest and costs of suit incurred, and for any such further relief as the court deems proper

and just.

                                         COUNT THREE

                         SECTION 1983 FAILURE TO INTERVENE

121.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

122.        Defendants and John Does 1-5 were Edison and/or Woodbridge Police Officers

   and at all times mentioned herein were acting under color of state law.

123.        Defendants and John Does 1-5 had a duty to intervene and prevent in the

   unjustified assault and arrest of Plaintiffs by defendants and John Does 1-5.

124.        The unjustified assault and arrest of Plaintiffs by defendants and John Does 1-5

   deprived Plaintiff of his right to be secure in their persons against unreasonable seizure in

   violation of the Fourth and Fourteenth Amendments of the Constitution of the United

   States and made actionable through 42 U.S.C. Section 1983 and the New Jersey

   Constitution.



                                       Page 25 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 26 of 51 PageID: 26




125.        Defendants and John Does 1-5 had a reasonable opportunity to intervene and

   prevent in the unjustified arrest and assault of Plaintiffs by defendants and John Does 1-5

   and failed to intervene.

126.        As a direct and proximate cause of the defendants as set forth above, Plaintiffs

   suffered bodily injuries, mental distress, humiliation, psychological injuries, depression

   and anxiety, medical expenses and will suffer additional special damages in the future in

   an amount which cannot yet be determined.

WHEREFORE, Plaintiffs demand judgment against Defendants and John Does 1-5, on this

court together with compensatory, consequential and punitive damages, attorney’s fees,

interest and costs of suit incurred, and for any such further relief as the court deems proper

and just.

                                         COUNT FOUR

                          SECTION 1983 SUPERVISORY LIABILITY

127.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

128.        Defendants Police Director or Chief of Police and the immediate supervisor at the

   time of the arresting defendants Officers and/or John Does B( 6-10) were supervisory

   officials and/or officers in charge at the time Plaintiff was arrested and assaulted.

129.        Defendants Police Director or Chief of Police, and the immediate supervisor of

   the arresting defendants police officers and/or John Does B (6-10) had a duty to prevent

   subordinate officers

130.        defendants and John Does A 1-5 from violating the constitutional rights of

   citizens and/or detainees.




                                       Page 26 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 27 of 51 PageID: 27




   131.       Defendants Police Director or Chief of Police, and the immediate supervisor of

       the arresting defendants police officers John Does A (1-5) and/or John Does B 6-10 either

       directed defendants Stephanie Jimenez, P.O. Ramos, P.O. Garcia, and Sergeant Lara to

       violate Plaintiff’s constitutional rights or had knowledge of and acquiesced in his/their

       subordinate’s violations.

   132.       Specifically, Defendants Police Director or Chief of Police, and the immediate

       supervisor of the arresting defendants police officers, John Does A(1-5) and/or John Does

       B (6-10) failed to adequately track departmental excessive force complaints,

       administrative complaints and/or use of force incidents in violation of Edison and

       Woodbridge Township Department policies, practices, customs and/or guidelines and/or

       the New Jersey Attorney General’s Use of Force and/or Internal Affairs Guidelines,

       and/or failed to discipline officers for such violations.

   133.       As a direct and proximate result of the acts of Defendants John Does A (1-5)

       and/or John Does B (6-10) set forth herein, Plaintiff suffered physical injury and medical

       expenses in connection with the deprivation of his constitutional rights guaranteed by the

       Fourth and Fourteenth Amendments to the Constitution of the United States, the New

       Jersey Constitution Article 1, Section 7 and protected by 42 U.S.C. Section 1983.

   134.       As a direct and proximate cause of the conduct of Defendants John Does A (1-5)

       and/or John Does B (6-10) as set forth above, Plaintiffs suffered bodily injuries along

       with damages in the form of medical expenses and will suffer additional special damages

       in the future in an amount which cannot yet be determined.

WHEREFORE, Plaintiffs demand judgment against defendants John Does A (1-5) and John

Does B (6-10) on this Count together with compensatory, consequential and punitive damages,



                                           Page 27 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 28 of 51 PageID: 28




attorney’s fees, interest and costs of suit incurred, and for any such further relief as the court

deems proper and just.

                                               COUNT FIVE

                         SECTION 1983 UNLAWFUL CUSTOM, PRACTICE,

                                 POLICY/ INADEQUATE TRAINING

   135.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

   136.        Defendants Edison Township, Woodbridge Township, Edison and Woodbridge

       Township Police Director and/or John Does 6-10 B and C are vested by state law with the

       authority to make policy on: (1) the use of force; internal affairs investigations and/or

       administrative reviews pursuant to the Edison and Woodbridge Township Police

       Department policies, practices and/or customs and/or the New Jersey Attorney General’s

       Use of Force and/or Internal Affairs Guidelines; (2) effectuating arrests; (3) police-citizen

       encounters, and/or (4) disciplining officers. Defendants and/or John Does 6-10 B and C

       are responsible for training Police Officers in the use of force and/or were officers in

       charge when Plaintiffs were assaulted.

   137.         At all times mentioned herein, Defendants and/or John Does 1- 5, as police

       officers, agents, servants and/or employees of Defendants Edison Township, Woodbridge

       Township, were acting under the direction and control of Defendants Edison Township

       and, Woodbridge Township Police Department, and/or John Does 6-10, and were acting

       pursuant to the official policy, practice or custom of the Edison Township and,

       Woodbridge Township Departments.

   138.        Acting under color of law pursuant to official policy, practice, or custom,

       Defendants Edison Township, Woodbridge Township, and/or John Does 6-10



                                            Page 28 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 29 of 51 PageID: 29




   intentionally, knowingly, recklessly and/or with deliberate indifference failed to train,

   instruct, supervise, control, and discipline on a continuing basis, Defendants and/or John

   Does 1-5 in their duties to refrain from: (1) unlawfully and maliciously assaulting,

   arresting and harassing citizens; (2) intentionally, recklessly and/or negligently

   misrepresenting the facts of arrests and/or other police-citizen encounters; (3) falsifying

   police and/or other official records; (4) withholding and/or mishandling evidence; (5)

   making false arrests, and/or (6) using unreasonable and excessive force.

139.       Acting under color of law pursuant to official policy, practice, or custom,

   Defendants Edison Township, Woodbridge Township and/or John Does 6-10

   intentionally, knowingly, recklessly and/or with deliberate indifference implemented

   and/or conducted superficial and shallow Internal Affairs processes which ignored

   evidence and patterns of police misconduct on individual and departmental levels.

   Defendants Edison Township, Woodbridge Township, and/or John Does 6-10 failed to

   professionally, objectively and/or expeditiously investigate instances and patterns of

   police misconduct in violation of the spirit and substance of the New Jersey Attorney

   General’s Guidelines for Internal Affairs Policy and Procedures.

140.       Defendants Edison Township, Woodbridge Township, and/or John Does 6-10

   failed to adequately track departmental excessive force complaints, administrative

   complaints and/or use of force incidents in violation of Edison Township and

   Woodbridge Township Police Department policies, practices, customs and/or guidelines

   and/or the New Jersey Attorney General’s Use of Force and/or Internal Affairs

   Guidelines, and/or failed to discipline officers for such violations.




                                      Page 29 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 30 of 51 PageID: 30




141.       Defendants Edison Township, Woodbridge Township, and/or John Does 6-10 B

   & C were aware of numerous similar police-citizen encounters involving, and/or Internal

   Affairs complaints and/or civil lawsuits filed against, defendants, John Does 1-10, and/or

   other Edison Township and Woodbridge Township Officers whereby they customarily

   and frequently subjected citizens held in custody to physical and mental abuse;

   unlawfully and maliciously assaulted, arrested and harassed citizens; intentionally,

   recklessly and/or negligently misrepresented the facts of arrests and/or other police-

   citizen encounters; falsified police and/or other official records; made false arrests,

   mishandled and/or withheld evidence and/or used unreasonable and excessive force on

   citizens/arrestees.

142.       Despite their awareness, Defendants Edison Township, Woodbridge Township,

   and/or John Does 6-10 B & C failed to employ any type of corrective or disciplinary

   measures against defendants, John Does 1-10 and/or other Edison Township and

   Woodbridge Township Police Officers.

143.       Defendants Edison Township, Woodbridge Township and/or John Does 6-10 had

   knowledge of, or, had they diligently exercised their duties to instruct, train, supervise,

   control, and discipline defendants and/or John Does 1-10 B & C on a continuing basis,

   should have had knowledge that the wrongs which were done, as heretofore alleged, were

   about to be committed.

144.       Defendants Edison Township, Woodbridge Township, and/or John Does 6-10 had

   the power to prevent or aid in preventing the commission of said wrongs, could have

   done so by reasonable diligence, and intentionally, knowingly, recklessly and/or with

   deliberate indifference failed to do so.



                                       Page 30 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 31 of 51 PageID: 31




   145.        Defendants Edison Township, Woodbridge Township, and/or John Does 6-10,

       directly or indirectly, under color of state law, approved and/or ratified the unlawful,

       deliberate, malicious, reckless, and wanton conduct of defendants and/or John Does 1-10

       heretofore described.

   146.        As a direct and proximate result of the acts of Defendants Edison Township,

       Woodbridge Township, and/or John Does 6-10 B & C as set forth herein, Plaintiffs

       suffered physical injuries, psychological injuries, medical expenses, and will suffer

       additional special damages in the future in an amount which cannot yet be determined in

       connection with the deprivation of his constitutional rights guaranteed by the Fourth and

       Fourteenth Amendments to the Constitution of the United States and protected by 42

       U.S.C. Section 1983 and the New Jersey Civil Rights applicable law.

WHEREFORE, Plaintiffs demands judgment against Defendants Edison Township,

Woodbridge Township, and/or John Does 6-10 B & C, on this Count together with

compensatory, consequential and punitive damages, attorney’s fees, interest and costs of suit

incurred, and for any such further relief as the court deems proper and just.

                                               COUNT SIX

             SECTION 1983 DEMAND FOR PROSPECTIVE INJUNCTIVE RELIEF

   147.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

   148.        Pursuant to 42 USC Section 1983, given that there exists no adequate remedy at

       law, Plaintiff is entitled to prospective injunctive relief against the Defendants.

   149.        The relief sought by Plaintiff includes, but is not limited to, the following:

           a. An order permanently restraining and enjoining Defendants Edison Township,

               Woodbridge Township; defendants and John Does 1-10 from engaging in,



                                           Page 31 of 51
Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 32 of 51 PageID: 32




       encouraging, teaching, promoting or training Edison Township Police Officers

       and Woodbridge Township Police Officers in falsely arresting, maliciously

       prosecuting, maliciously abusing the process, and/or using excessive force against

       citizens and/or arrestees.

    b. An order compelling Defendants Edison Township and Woodbridge Township to

       take prompt, appropriate and corrective measures to prevent any practices that

       encourage, teach, engage in, promote or train its officers in falsely arresting,

       maliciously prosecuting, maliciously abusing process and/or using excessive force

       against citizens and/or arrestees.

    c. An order compelling Defendants Edison Township and Woodbridge Township, to

       provide regular and consistent training sessions to Edison Township and

       Woodbridge Township Police Officers.

    d. An order compelling Defendants Edison Township and Woodbridge Township to

       implement a system whereby prompt, appropriate action is taken against any

       Edison Township and Woodbridge Township Police Officer who engages in,

       teaching, and/or condones falsely arresting, maliciously prosecuting, maliciously

       abusing the process and/or using excessive force against citizens and/or arrestees.

    e. An order permanently restraining and enjoining defendants and/or John Does 1-5

       from arresting citizens without adequate probable cause, physically abusing and

       using excessive force against citizens and/or arrestees.

    f. An order permanently restraining and enjoining Defendant Edison Township and

       Woodbridge Township, from employing defendants and/or John Does 1-5 as

       police officers or law enforcement personnel in any capacity except for clerical



                                    Page 32 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 33 of 51 PageID: 33




               duty, solely and entirely confining them to Police headquarters and limiting them

               entirely to desk duty; enjoining defendants and/or John Does 1-5 from any patrol

               duty, and enjoining defendants and/or John Does 1-5 from making arrests,

               assisting in making arrests and using any force in making arrests and/or assisting

               in making arrests.

           g. Any other relief as the Court deems proper and just.

WHEREFORE, Plaintiffs demand judgment against Defendants Edison Township and

Woodbridge Township; defendants, Chief of Police and John Does 1-10 on this Count, together

with compensatory, consequential and punitive damages, attorney’s fees, interest and costs of

suit incurred, and for any such further relief as the court deems proper and just.

                                             COUNT SEVEN

                                 SUPPLEMENTAL STATE CLAIMS

                 VIOLATION OF NEW JERSEY CIVIL RIGHTS ACT (NJCRA)

   150.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

   151.        The excessive force, failure to intervene, and First Amendment retaliation

       committed by Defendants, John Does 1-5 and/or John Does B & C (6-10), set forth at

       length above, deprived the plaintiffs of their substantive due process right to be free from

       unlawful seizure of their person and their fundamental right to liberty secured by the

       Constitution of the United States and the Constitution of the State of New Jersey, in

       violation of N.J.S.A. 10:6-1, et seq. (“The New Jersey Civil Rights Act”).

   152.        Plaintiffs invoke the supplemental jurisdiction of this court to hear and determine

       this claim.




                                           Page 33 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 34 of 51 PageID: 34




   153.        As a direct and proximate result of the aforesaid acts of Defendants, John Does 1-

       5 and/or John Does B & C (6-10), Plaintiffs suffered physical injuries, psychological

       injuries, medical expenses, and will suffer additional special damages in the future in an

       amount which cannot yet be determined.

WHEREFORE, Plaintiffs demand judgment against Defendants, John Does 1- 5 and/or John

Does B & C (6-10), on this Count together with compensatory, consequential and punitive

damages, attorney’s fees, interest and costs of suit incurred, and for any such further relief as the

court deems proper and just.

                                             COUNT EIGHT

                                       ASSAULT AND BATTERY

   154.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

   155.        Defendants, John Does A 1-5 and/or John Does B & C (6-10), committed an

       assault and battery on Plaintiffs by physically injuring them without justification and/or

       by putting him in reasonable apprehension of serious and imminent bodily harm.

   156.        The assault and battery committed by Defendants were contrary to the laws of the

       State of New Jersey, and Plaintiffs invoke the supplemental jurisdiction of this court to

       hear and determine this claim.

   157.        Plaintiff Mustufa Kachwalla has permanent injuries to his left shoulder and back

       pain, when he was struck by the defendants to the floor when the police used their

       physical force to subdue all Kachwalla’s family members without disregard of the harm

       done to him. Also Plaintiff Zachary has a hard time to sleep when it gets dark, along with

       panic attacks when he seeks any police officer.




                                           Page 34 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 35 of 51 PageID: 35




   158.        As a result of the intentional, reckless, negligent and/or objectively unreasonable

       assault and battery committed in the course of their official duties as police officers

       and/or agents, servants and/or employees of Edison Township and Woodbridge

       Township, and/or in their personal capacities, as specifically alleged above, Plaintiffs

       sustained diverse substantial and permanent physical injuries; medical expenses; pain and

       suffering, and will suffer additional special damages in the future in an amount which

       cannot yet be determined.

WHEREFORE, Plaintiffs demand judgment against Defendants, Edison Township,

Woodbridge Township, John Does A (1-5) and/or John Does B & C (6-10), on this Count

together with compensatory, consequential and punitive damages, attorney’s fees, interest and

costs of suit incurred, and for any such further relief as the court deems proper and just.

                                              COUNT NINE

                                             NEGLIGENCE

   159.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

   160.        Defendants, John Does (1-5) and/or John Does B & C (6-10) had a duty to the

       Plaintiffs to not expose them to an unreasonable risk of injury.

   161.        Through the acts and omissions set forth at length above, Defendants, John Does

       A (1-5) and/or John Does B & C (6-10) breached that duty.

   162.        The acts of the Defendants were in violation of the common law of the State of

       New Jersey.

   163.        Plaintiffs invoke the supplemental jurisdiction of this court to hear and determine

       this claim.




                                           Page 35 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 36 of 51 PageID: 36




164.       As a direct and proximate cause of the conduct of Defendants as set forth above,

   Plaintiffs suffered and psychological injuries along with damages in the form of medical

   expenses and will suffer additional special damages in the future in an amount which

   cannot yet be determined.

WHEREFORE, Plaintiffs demand judgment against Defendants, John Does A (1-5) and/or

John Does B & C (6-10) on this Count together with compensatory and consequential

damages, attorney’s fees, interest and costs of suit incurred, and for any such further relief as

the court deems proper and just.

                                           COUNT TEN

                            VIOLATION OF PRIVATE PRIVACY

165.       The previous paragraphs are incorporated herein inclusively as if fully set forth.

166.       Defendants, John Does (1-5) and/or John Does B & C (6-10) had a duty to the

   Plaintiffs to not expose them to an unreasonable risk of injury.

167.       Through the acts and omissions set forth at length above, Defendants, John Does

   A (1-5) and/or John Does B & C (6-10) breached that duty.

168.       The acts of the Defendants were in violation of the common law of the State of

   New Jersey.

169.       Plaintiffs invoke the supplemental jurisdiction of this court to hear and determine

   this claim.

170.       As a direct and proximate cause of the conduct of Defendants as set forth above,

   Plaintiffs suffered bodily and psychological injuries along with damages in the form of

   medical expenses and will suffer additional special damages in the future in an amount

   which cannot yet be determined.



                                       Page 36 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 37 of 51 PageID: 37




WHEREFORE, Plaintiffs demand judgment against Defendants, John Does A (1-5) and/or

John Does B & C (6-10) on this Count together with compensatory, consequential, and

punitive damages, attorney’s fees, interest, and costs of suit incurred, and for any such further

relief as the court deems proper and just.

                                         COUNT ELEVEN

                          VIOLATION OF INVASION OF PRIVACY

171.         The previous paragraphs are incorporated herein inclusively as if fully set forth.

172.         Defendants, John Does (1-5) and/or John Does B & C (6-10) had a duty to the

   Plaintiffs to not expose them to an unreasonable risk of injury.

173.         Through the acts and omissions set forth at length above, Defendants, John Does

   A (1-5) and/or John Does B & C (6-10) breached that duty.

174.         Right to Privacy in New Jersey The New Jersey Courts have recognized a cause

   of action for an invasion of privacy in a number of cases. The earlier decisions based

   their relief upon the theory that property or contract rights were involved.

175.         The modern cases have recognized that the right to privacy is not one tort, but

   rather, a complex of four, namely, (1) intrusion upon solitude or seclusion (2) public

   disclosure of private facts, e.g., unreasonable publicity given to one's private life (3) false

   light privacy, e.g., publicity that normally places the other in a false light before the

   public; (4) appropriation of name or likeness.

176.         One who intentionally intrudes, physically or otherwise, upon the solitude or

   seclusion of another or his private affairs or concerns, is subject to liability to the other

   for invasion of his privacy, if the intrusion would be highly offensive to a reasonable

   person.



                                        Page 37 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 38 of 51 PageID: 38




177.       The right of privacy encompasses the right to be protected from a wrongful

   intrusion which would outrage or cause mental suffering, shame or humiliation to a

   person of ordinary sensibilities.

178.       Additionally, a defendant is subject to liability only when he intrudes into a

   private place, or has invaded a private seclusion that plaintiff has thrown about his person

   or affairs.

179.       Plaintiffs sued for harassment and privacy invasion.

180.       Invasion of privacy allegations, courts have had to distinguish between actionable

   and nonactionable invasions. Generally, an actionable invasion of privacy exists only

   when the defendant's conduct is unreasonable and seriously interferes with the plaintiff's

   privacy interest. The reasonableness of the defendant's conduct is assessed by balancing

   his interest in pursuing his course of conduct against the plaintiff's interest in protecting

   his privacy. Where a defendant's action is properly authorized or justified by

   circumstance, it may be found reasonable and nonactionable even though it amounts to a

   slight invasion of the plaintiff's privacy

181.       The acts of the Defendants were in violation of the common law of the State of

   New Jersey.

182.       Plaintiffs claim that these activities constitute a deliberate and harassing intrusion

   upon their right to privacy.

183.       Plaintiffs invoke the supplemental jurisdiction of this court to hear and determine

   this claim.

184.       As a direct and proximate cause of the conduct of Defendants as set forth above,

   Plaintiffs suffered bodily and psychological injuries along with damages in the form of



                                       Page 38 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 39 of 51 PageID: 39




       medical expenses and will suffer additional special damages in the future in an amount

       which cannot yet be determined.

WHEREFORE, Plaintiffs demand judgment against Defendants, John Does A (1-5) and/or John

Does B & C (6-10) on this Count together with compensatory, consequential and punitive

damages, attorney’s fees, interest and costs of suit incurred, and for any such further relief as the

court deems proper and just.

                                            COUNT ELEVEN

                         INVALID AND DEFECTIVE SEARCH WARRANT

                                         OF OCTOBER 3, 2019

   185.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

   186.        Defendant Detective Hansson based on unreliable information and without any

       efforts of even minimal corroboration of the information went ahead and applied for a

       search warrant to the Superior Court of New Jersey, Middlesex County on false

       information.

   187.        Defendant Detective Hansson did not investigate the issues properly in order to

       avoid bringing false information and statements to the court in order to obtain a search

       warrant against the Plaintiff Bryce T. Czech.

   188.        Defendant Detective Hansson should have had known and/or should had

       investigated the allegations and would have never been able to obtain a search warrant on

       unreliable information.

   189.        Defendant Detective Hansson due to his expertise and training should have had

       done better due diligence efforts because the seeking a search warrant, there was no

       crime and/or probable cause to have a search warrant, nor a no-knock search warrant as



                                           Page 39 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 40 of 51 PageID: 40




   per the messages in the Facebook account of plaintiff Bryce T. Czech. Defendant

   Detective Hansson and the defendants' supervisors or immediate Chief of the Edison

   Police Department should have had known that the seeking of the search warrant would

   require afoot crime in order to find probable cause

190.      Defendant Detective Hansson failed to do due diligence in investigating the true

   owners and occupants of the property of 11 N. Pennsylvania Avenue, Colonia, NJ, and

   sought a search warrant solely against Bryce T. Czech on unreliable information.

191.      There was never expressed by Defendant Detective Hansson any particularized

   suspicion that a no-knock warrant was required to prevent the destruction of evidence.

   There was not a drug-related warrant but a weapons search warrant. Furthermore, there

   was no articulation of “armed and dangerous use” and nothing of the criminal record that

   would articulate such reasons. These were not articulated by Defendant Detective

   Hansson to Judge Bradshaw.

192.      The telephone statement to Judge Bradshaw on October 3, 2019 as well as the

   Edison police report does not show any attempt of Defendant Detective Hansson and his

   group (codefendants) to obtain a controlled purchase of a firearm from Plaintiff Bryce T.

   Czech using the alleged contacts of third party Adonis Williams or any other person

   including a police officer.

193.      Defendant Detective Hansson and other defendants came to the plaintiffs The

   Kachwalla’s family house of 11 N. Pennsylvania Avenue, Colonia, NJ without a proper

   no-knock warrant to gain access to the privacy and the expectation of privacy of the

   plaintiffs the Kachwalla’s family, while subjecting the plaintiff the Kachwalla’s family to




                                     Page 40 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 41 of 51 PageID: 41




   an arrest, unconstitutional seizure and search without the disregard of the plaintiffs The

   Kachwalla’s family injuries.

194.      The no-knock search warrant of October 3, 2019 issued by Judge Bradshaw was

   obtained on false pretense by the defendant Detective Hansson without the wanton

   disregard of the harm and injuries caused to the plaintiffs jointly and individually.

195.      The No Knock Warrant Search of October 3, 2019 was obtained without based on

   layout and persons occupying the plaintiffs’ premises.

196.      There was no testimony by the defendants' detectives and no indication of

   Plaintiff Bryce T. Czech’s possibility of a violent response, nor based on the Plaintiff

   Bryce T. Czech's prior criminal history.

197.      There was no controlled buy that could be linked with any criminal history of the

   Plaintiff Bryce T. Czech or any of the occupants of the plaintiffs’ the Kachwalla family

   located at 11 N. Pennsylvania Avenue, Colonia, NJ.

198.      There was no articulated any reason based on the layout of the house for a no-

   knock warrant.

199.      The warrant had not dated for execution nor time for its execution, also the

   warrant describes the building to be searched but does not authorize the search of all

   persons in the house.

200.      Nothing in the phone testimony for obtaining the search show any basis for a

   belief that all persons in the house might likely to be engaging in criminal conduct.

201.      There was no articulated any reason based on the layout of the house for a no-

   knock warrant.




                                      Page 41 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 42 of 51 PageID: 42




202.      The search warrant of October 3, 2019 had not date for execution nor time for its

   execution, also the search warrant describes the building to be searched but does not

   authorize the search on all persons in the house located at 11 N. Pennsylvania Avenue,

   Colonia, NJ.

203.      Nothing in the phone testimony of defendant Detective Hansson of October 3,

   2019 for obtaining the search warrant showed any basis for a belief that all persons in the

   house located at 11 N. Pennsylvania Avenue, Colonia, NJ on the October 3, 2019, night

   likely to be engaging in criminal conduct.

204.      The search warrant of October 3, 2019 does not address the plaintiff Bryce T.

   Czech with particularity that would make it not overbroad.

205.      The search warrant of October 3, 2019 does not state that it can be executed at

   any time nor provide good cause for such provision.

206.      There was no copy of the search warrant of October 3, 2019 provided to anyone

   of the occupant of the house located at 11 N. Pennsylvania Avenue, Colonia, NJ on

   October 3, 2019, nor of the grounds taken nor was that left at the property located at 11

   N. Pennsylvania Avenue, Colonia, NJ.

207.      The defendants' police officers/detectives/ special team force disabled the plaintiff

   Mustufa Kachwalla’s surveillance cameras of his house, both inside and outside.

208.      Defendants have failed to file the returning of the search warrant of October 3,

   2019 upon request of the same in the wrongful charges of harassment on plaintiff Bryce

   T. Czech had not been provided on the discovery, there has not been the provision of the

   duplicate warrant with the time of the execution on it.




                                      Page 42 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 43 of 51 PageID: 43




209.       The plaintiffs have suffered because of the invasion of privacy, humiliation,

   mental distress and emotional distress, and psychological injuries that required, requires

   and will require medical attention, directing and proximately caused and will continue to

   suffer special damages at this time not completely determined.

210.       Defendants, John Does (1-5) and/or John Does B & C (6-10) had a duty to the

   Plaintiffs to not expose them to an unreasonable risk of injury. They failed and violated

   that duty and proximately caused the injuries above claimed by the plaintiffs.

WHEREFORE, Plaintiffs demand judgment against Defendants, John Does (1-5) and/or

John Does B & C (6-10) on this Count together with compensatory, consequential, and

punitive damages, attorney’s fees, interest, and costs of suit incurred, and for any such further

relief as the court deems proper and just.

                                       COUNT TWELVE

          THERE WAS NO RELIABLE CONDUCTED BY THE DEFENDANTS

       RISK ASSESSMENT PROCESS TO EXECUTE THE SEARCH WARRANT

                                     OF OCTOBER 3, 2019

211.       The previous paragraphs are incorporated herein inclusively as if fully set forth.

212.       Defendant Detective Hansson based on unreliable information and without any

   efforts of even minimal corroboration of the information went ahead and applied for a

   search warrant to the Superior Court of New Jersey, Middlesex County on false

   information.

213.       The automated pretrial risk-assessment process may not account for all relevant

   circumstances. For example, it does not account for the fact-sensitive manner in which

   the present offense was committed that might suggest that the defendant is especially



                                       Page 43 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 44 of 51 PageID: 44




   dangerous (e.g., the defendant inflicted more serious harm than that required to establish

   the elements of the charged crime; a firearms offense was not limited to "simple

   possession," but rather involved possession for an unlawful purpose, or involved

   brandishing or pointing the firearm, thereby creating a heightened risk of violence; the

   offense was committed against a particularly vulnerable victim; the offense was

   committed in the presence of children or otherwise posed a heightened risk to children,

   etc.). Nor does the automated pretrial risk-assessment process account for the strength of

   the case, which might suggest that the defendant would have greater incentive to avoid a

   likely conviction by fleeing (e.g., where the offense conduct is captured on an

   audio/video recording; the defendant confessed to the crime; the offense conduct was

   personally observed by a police officer; contraband was found on the person of the

   defendant, etc.).

214.      Furthermore, for purposes of informing the law enforcement decision whether to

   issue a complaint-summons or apply for a complaint-warrant, search warrant, the

   automated pretrial risk-assessment software does not account for a pending charge or

   conviction from another state, although the computer system administered by the AOC

   will indicate to law enforcement that out-of-state criminal history information exists or

   not with respect to the defendant. See subsection 4.5.8 (explaining how out-of-state

   charges/convictions should be considered).

215.      Furthermore, as addressed specifically in subsection 4.5.7, the automated pretrial

   risk assessment process does not account for a defendant's juvenile justice history, even if

   the defendant recently was adjudicated delinquent for a serious violent crime. The

   automated pretrial risk-assessment process also does not account for expunged records,



                                      Page 44 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 45 of 51 PageID: 45




       even though N.J.S.A. 2C:52-21 was recently amended to explicitly authorize expunged

       records to be used in conjunction with pretrial release determinations under the Bail

       Reform Law. Nor does the automated pretrial risk-assessment process account for any

       specific threat of future harm that a defendant may have made to a victim or witness. The

       automated pretrial risk-assessment process also does not account for a defendant's

       involvement with a violent street gang or other form of organized crimes or a defendant's

       drug dependence or mental illness.

   216.        There was no preliminary risk assessment conducted by the defendants nor any

       effort at corroboration.

   217.        This reveals the need of the defendants to have engaged in the investigations that

       would give a reliable foundation to the actions that they took.

   218.        The defendants conduct was done in willful disregard of the plaintiffs' rights and

       this willful disregard violated the duty that as police officers they had not to violate the

       plaintiffs' rights, actions that caused the injuries pled by the plaintiffs in each of the

       proceedings counts, proximately and directly.

WHEREFORE, Plaintiffs demand judgment against Defendants, John Does (1-5) and/or John

Does B & C (6-10) on this Count together with compensatory, consequential, and punitive

damages, attorney’s fees, interest, and costs of suit incurred, and for any such further relief as the

court deems proper and just.

                                           COUNT THIRTEEN

             FAILURE TO OBSERVE ATTORNEY GENERAL DIRECTIVE 2015-1

          LAW ENFORCEMENT DIRECTIVE REGARDING POLICE BODY WORN

               CAMERAS AND STORED BODY WORN CAMERAS RECORDING



                                            Page 45 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 46 of 51 PageID: 46




           OF OCTOBER 3, 2019 WAS A PLANNED FRAUDULENT ACT OF

           CONCEALMENT AND PREVENTIVE SPOILING OF EVIDENCE

219.      The previous paragraphs are incorporated herein inclusively as if fully set forth.

220.      Defendants prior to the execution of the no-knock search warrant of October 3,

   2019 did not activate the bodywear cameras as per the New Jersey Attorney General

   Directive 2015-1.

221.      The statements advanced by the Defendant Detective Hansson to obtain the

   search warrant were exigent circumstances where Detective Hansson and other

   defendants could be in danger because of the alleged firearms. The use of the Body Worn

   Cameras was essential to the execution of the no-knock search warrant.

222.      The defendants by failing to turn on their body-worn cameras have spoiled the

   evidence when they entered into the plaintiffs’ property and as to what they had done on

   the search and seizure of the plaintiffs’ properties.

223.      The defendants were never requested by the plaintiffs to deactivate their Body

   Worn Cameras nor had received any commands and/or requests to do so, the failure to

   record the whole incident of October 3, 2019 is either a failure or choice of the

   defendants’ to avoid any trace of evidence of their wrongdoing, police force brutality and

   intimidation by placing the guns on their heads and commanded to stay quiet while they

   vandalized and destroyed the Kachwalla’s house or the defendants were following a

   practice that was sanctioned favorably by their supervisors and/or an Edison Police

   Department unwritten policy.

224.      The defendants committed these acts of concealment and violation of the New

   Jersey Attorney General Directive with the intention of preventing the court with a view



                                       Page 46 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 47 of 51 PageID: 47




       of the events, seeking to prosecute defendants on criminal charges and in concealing the

       acts of police brutality connected with their actions, including the possible forfeiture of

       the firearms guaranteed by the United States Constitution to its citizens when lawfully

       and legally done.

   225.        These false representations and concealment constitute tampering of evidence,

       abuse of process and malicious prosecution.

   226.        The plaintiffs had prevailed on all the charges.

   227.        However, as a consequence of the wrongful actions, concealment, and fraud on

       the court, the plaintiffs were subjected to criminal process.

   228.        The humiliation of having to defend their rights in court, the temporary

       dispossession of their property, and in the case of Plaintiff Bryce T. Czech subjected to

       baseless criminal charges. These actions of the defendants proximately caused

       humiliation, sought to stigmatize and criminalize the plaintiffs causing injuries physical

       and psychological that required and continue to require medical attention.

WHEREFORE, Plaintiffs demand judgment against Defendants, John Does (1-5) and/or John

Does B & C (6-10) on this Count together with compensatory, consequential, and punitive

damages, attorney’s fees, interest, and costs of suit incurred, and for any such further relief as the

court deems proper and just.

                                          COUNT FOURTEEN

               PROSECUTION OF THE PLAINTIFFS BY THE DEFENDANTS IN

          VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION ON THE

                            BASIS OF RACE, COLOR, AND ETHNICITY

   229.        The previous paragraphs are incorporated herein inclusively as if fully set forth.



                                           Page 47 of 51
 Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 48 of 51 PageID: 48




230.      On information and belief, Defendants upon seeing the plaintiffs’ Kachwalla

   family ethnicity on which plaintiff Mustufa Kachwalla being a Muslim, dark skin male

   associated the Facebook text messages about firearms with committing criminal activity

   without reasonable investigation, the Defendants sought the search warrant and obtained

   it based on only by piece meal without proper and througouh investigation.

231.      On information and belief Plaintiff Mustufa Kachwalla name and last name would

   have been of a White American descendant, then, the provision of investigation would

   have been otherwise and the steps to corroborate would had been taken.

232.      The defendant detective Hansson ran the plate of the Dodge Pick up located at the

   Kachwalla’s premises and he stated to Judge Bradshaw on the telephonic hearing for the

   seeking of the warrant on October 3, 2019 that the pickup truck belonging to plaintiff

   Bryce T. Czech’s uncle. He however did not report in the phone hearing the full name of

   plaintiff Mustufa Kachwalla.

233.      On information and belief, the association of an Arabic Muslim name, and the

   New Jersey Law Discrimination as to Race, Color and Ethnicity of Plaintiffs made that

   the defendants rushed to get the warrant without doing the proper investigation and

   obtaining any indicating of confirmation or evidence to either apply for a search warrant

   and/or for taking any other course of action.

234.      As a direct result caused proximately for the violation of the New Jersey LAD,

   the plaintiffs have suffered physical and psychological injuries, had their privacy

   invaded, were subjected to unconstitutional search and seizures, were dispossessed of

   their legally owned firearms, and were maliciously prosecuted, and subjected to an abuse

   of the legal process.



                                      Page 48 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 49 of 51 PageID: 49




   WHEREFORE, Plaintiffs demand judgment against Defendants, John Does (1-5) and/or

   John Does B & C (6-10) on this Count together with compensatory, consequential, and

   punitive damages, attorney’s fees, interest, and costs of suit incurred, and for any such further

   relief as the court deems proper and just.



                                            COUNT FIFTEEN

        INTENTIONAL OR NEGLIGENT INFLICTION AND EMOTIONAL DISTRESS

                                 AND PSYCHOLOGICAL INJURIES

   235.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

   236.        The conduct of the defendants constitutes either intentional or negligent infliction

       of emotional distress and psychological injuries.

WHEREFORE, Plaintiffs demand judgment against Defendants, John Does (1-5) and/or John

Does B & C (6-10) on this Count together with compensatory, consequential, and punitive

damages, attorney’s fees, interest, and costs of suit incurred, and for any such further relief as the

court deems proper and just.

                                            COUNT SIXTEEN

                               BREACH OF DUTY TO THE PLAINTIFFS

   237.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

   238.        Defendants were in a position of dominance over the plaintiffs as police officers

       to secure the wellbeing of the citizens in the State of New Jersey their upmost duty of the

       police to obey the law and to act in good faith in respect to citizens that have not

       committed any crime and have no criminal record.




                                           Page 49 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 50 of 51 PageID: 50




   239.        To the extent of their dominance position, the defendants are a fiduciary position

       toward the members of the public and in particular to the plaintiffs

   240.        The defendants being police officers owed a fiduciary duty of protection of the

       citizens, loyalty, and good faith which required the defendants to refrain from any

       activity which would injure or damage the plaintiffs’ interest.

   241.        As a consequence of the violation the defendants violated the fiduciary duty owed

       by them to plaintiffs and proximately caused by that violation, the plaintiff suffered

       physical, and psychological injuries, damages to the property, invasion of their privacy,

       humiliation, and all of the damages stated in the prior counts of this complaint.

WHEREFORE, Plaintiffs demand judgment against Defendants, John Does (1-5) and/or John

Does B & C (6-10) on this Count together with compensatory, consequential, and punitive

damages, attorney’s fees, interest, and costs of suit incurred, and for any such further relief as the

court deems proper and just.



                                          COUNT SEVENTEEN

                                       OFFICIAL MISCONDUCT

   242.        The previous paragraphs are incorporated herein inclusively as if fully set forth.

   243.        The defendants individually and jointly have acted in a pattern of behavior that

       constitutes Official Misconduct by knowingly refraining from performing a duty which is

       imposed upon them by law or is clearly inherent in the nature of their office.

   244.        The defendants individually and jointly have been negligent in their law

       enforcement and violating applicable codes and statutes laws, rules, regulations, and

       ordinances.



                                           Page 50 of 51
     Case 2:21-cv-13944 Document 1 Filed 07/21/21 Page 51 of 51 PageID: 51




   245.        Defendants have further been negligent, careless, reckless in failing to properly

       investigate, supervise their employees, failing to maintain all reasonable and proper

       procedures so as to be able to provide the proper and necessary assistance to any citizen

       in the same position as plaintiffs.

   246.        As a direct result and proximately caused by this official misconduct of the

       defendants, the plaintiffs have suffered the injuries stated in the prior counts and

       incorporated herein by reference.

WHEREFORE, Plaintiffs demand judgment against Defendants, John Does (1-5) and/or John

Does B & C (6-10) on this Count together with compensatory, consequential, and punitive

damages, attorney’s fees, interest, and costs of suit incurred, and for any such further relief as the

court deems proper and just.

                               RESERVATION OF RIGHTS

       Plaintiffs reserve their right to further amend this Complaint, upon completion of their

investigation and discovery, to assert any additional claims for relief against Defendants or other

parties as may be warranted under the circumstances and as allowed by law.

                               DEMAND FOR TRIAL BY JURY

       Plaintiffs hereby demand a trial by jury as to all issues pursuant to Rule 38 of the Federal

Rules of Civil Procedure.

                               DESIGNATION OF TRIAL COUNSEL

       Please be advised that Tomas Espinosa, Esquire is hereby designated trial counsel in the

above captioned matter.

Dated: 07/21/2021                      /s/     Tomas Espinosa, Esq.
                                               Tomas Espinosa, Esq.
                                               Attorney for Plaintiffs



                                             Page 51 of 51
